DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions

Claim(s) 1 and 19 are generic to the following disclosed patentably distinct species: 
Species A: Drawn to an enhanced boiling apparatus comprising a heated region, a substrate and an asymmetric cavity, as depicted in Figures 1, 2 and 3.
Species B: Drawn to an enhanced boiling apparatus comprising a heated region, a substrate and an asymmetric cavity wherein the end is tapered and a porous layer is added, as depicted in Figures 4A, 4B and 4C.
Species C: Drawn to an enhanced boiling apparatus comprising a heated region, a substrate and an asymmetric cavity wherein fins are added to allow for liquid flow to the nucleation sites, as depicted in Figures 5A and 5B.
Species D: Drawn to an enhanced boiling apparatus comprising a heated region, a substrate and an asymmetric cavity wherein the apparatus has indentations formed in the outer surface in a matrix pattern, as depicted in Figures 6A, 6B.
Species E: Drawn to an enhanced boiling apparatus comprising a heated region, a substrate and an asymmetric cavity wherein the apparatus has indentations in 
Species F: Drawn to an enhanced boiling apparatus comprising a heated region, a substrate and an asymmetric cavity wherein the substrate is in tubular form and the cavities extend around the circumference of the aforementioned tubular form, as depicted in Figures 8A, 8B and 9A, 9B.

If Species A is selected than the applicant must elect between the following Sub-Species:
Sub-Species AA: Drawn to an enhanced boiling apparatus comprising a heated region, a substrate and an asymmetric cavity, wherein the bubble pathway surface is uniform, as depicted in Figures 1 and 2.
Sub-Species BB: Drawn to an enhanced boiling apparatus comprising a heated region, a substrate and an asymmetric cavity, wherein the bubble pathway surface contains a depression, as depicted in Figure 3.


If Species F is selected than the applicant must elect between the following Sub-Species:
Sub-Species CC: Drawn to an enhanced boiling apparatus comprising a heated region, a substrate and an asymmetric cavity wherein the substrate is in tubular form and the cavities extend around the circumference of the aforementioned tubular form in a horizontal fashion perpendicular to the axis of the substrate, as depicted in Figures 8A and 8B,.
Sub-Species DD: Drawn to an enhanced boiling apparatus comprising a heated region, a substrate and an asymmetric cavity wherein the substrate is in tubular form and the cavities extend around the circumference of the aforementioned tubular form in a longitudinal fashion parallel to the axis of the substrate, as depicted in Figures 9A and 9B.
 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Further, the aforementioned species require numerous configurations related to the structure of the heat exchanger as well as various means utilized to enhance boiling of the working fluid. A search burden exists if searches must be conducted for either all of the substrate configurations or all of the divergent enhancing means.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL ALVARE/Primary Examiner, Art Unit 3763